     Case 1:20-cv-00460-NONE-JLT Document 20 Filed 07/20/20 Page 1 of 15

 1    XAVIER BECERRA
      Attorney General of California
 2    ELIZABETH S. ANGRES
      Supervising Deputy Attorney General
 3    GARY OSTRICK
      Deputy Attorney General
 4    IVETA OVSEPYAN, State Bar No. 279218
      Deputy Attorney General
 5     300 South Spring Street, Suite 1702
       Los Angeles, CA 90013
 6     Telephone: (213) 269-6606
       Fax: (916) 731-2120
 7     E-mail: Iveta.Ovsepyan@doj.ca.gov
      Attorneys for Defendant Jeffrey A. Burdick
 8

 9                       IN THE UNITED STATES DISTRICT COURT
10                      FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13    KARINA URBINA, et al.                          Case No. 1:20-CV-00460-NONE-JLT
14                                    Plaintiffs, STIPULATED PROTECTIVE
                                                  ORDER
15                 v.
                                                     (Doc. 19)
16
      JEFFREY A. BURDICK,
17
                                    Defendant.
18

19

20    1.    A.     PURPOSES AND LIMITATIONS
21          Discovery in this action is likely to involve production of confidential,
22    proprietary, or private information for which special protection from public
23    disclosure and from use for any purpose other than prosecuting this litigation may
24    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
25    enter the following Stipulated Protective Order. The parties acknowledge that this
26    Order does not confer blanket protections on all disclosures or responses to
27    discovery and that the protection it affords from public disclosure and use extends
28    only to the limited information or items that are entitled to confidential treatment
                                                 1
                                                 Stipulated Protective Order (1:20-CV-00460-NONE-JLT)
     Case 1:20-cv-00460-NONE-JLT Document 20 Filed 07/20/20 Page 2 of 15

 1    under the applicable legal principles. The parties further acknowledge, as set forth
 2    in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 3    file confidential information under seal; Local Rule 141 sets forth the procedures
 4    that must be followed and the standards that will be applied when a party seeks
 5    permission from the Court to file material under seal.
 6          B.     GOOD CAUSE STATEMENT
 7          This action is likely to involve confidential California Highway Patrol (CHP)
 8    policies, procedures, and information for which special protection from public
 9    disclosure and from use for any purpose other than the prosecution of this action is
10    warranted. Defendant Jeffrey A. Burdick may be producing documents concerning
11    the CHP’s confidential internal policies, which documents are protected from
12    disclosure to the public. The disclosure of this information may jeopardize the
13    security of the CHP’s operations and the safety of peace officers. Defendant may
14    also be producing documents that contain personal and confidential information
15    regarding individuals, which information is generally protected from disclosure to
16    the public, including peace officer personnel records. The disclosure of this
17    information to the public may violate those individuals’ privacy rights. Defendant
18    will also be producing video, audio, and still photograph images related to the
19    incident at issue in this case which are generally unavailable to the public, and may
20    violate the privacy rights of third party individuals. In addition, Defendant may be
21    producing investigation reports which are generally unavailable to the public, the
22    disclosure of which could violate individuals’ privacy rights and jeopardize the
23    safety of officers. Accordingly, to expedite the flow of information, to facilitate the
24    prompt resolution of disputes over confidentiality of discovery materials, to
25    adequately protect information the parties are entitled to keep confidential, to
26    ensure that the parties are permitted reasonable necessary uses of such material in
27    preparation for and in the conduct of trial, to address their handling at the end of the
28    litigation, and to serve the ends of justice, a protective order for such information is
                                                 2
                                                  Stipulated Protective Order (1:20-CV-00460-NONE-JLT)
     Case 1:20-cv-00460-NONE-JLT Document 20 Filed 07/20/20 Page 3 of 15

 1    justified in this matter. It is the intent of the parties that information will not be
 2    designated as confidential for tactical reasons and that nothing be so designated
 3    without a good faith belief that it has been maintained in a confidential, non-public
 4    manner, and there is good cause why it should not be part of the public record of
 5    this case.
 6    2.     DEFINITIONS
 7           2.1    Action: Karina Urbina, et al. v. Jeffrey A. Burdick, et al., Eastern
 8    District of California Case No. 1:20-CV-00460-NONE-JLT.
 9           2.2    Challenging Party: a Party or Non-Party that challenges the
10    designation of information or items under this Order.
11           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
12    how it is generated, stored, or maintained) or tangible things that qualify for
13    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
14    the Good Cause Statement.
15           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
16    their support staff).
17           2.5    Designating Party: a Party or Non-Party that designates information or
18    items that it produces in disclosures or in responses to discovery as
19    “CONFIDENTIAL.”
20           2.6    Disclosure or Discovery Material: all items or information, regardless
21    of the medium or manner in which it is generated, stored, or maintained (including,
22    among other things, testimony, transcripts, and tangible things), that are produced
23    or generated in disclosures or responses to discovery in this matter.
24           2.7    Expert: a person with specialized knowledge or experience in a matter
25    pertinent to the litigation who has been retained by a Party or its counsel to serve as
26    an expert witness or as a consultant in this Action.
27    ///
28    ///
                                                   3
                                                   Stipulated Protective Order (1:20-CV-00460-NONE-JLT)
     Case 1:20-cv-00460-NONE-JLT Document 20 Filed 07/20/20 Page 4 of 15

 1          2.8    House Counsel: attorneys who are employees of a party to this Action.
 2    House Counsel does not include Outside Counsel of Record or any other outside
 3    counsel.
 4          2.9    Non-Party: any natural person, partnership, corporation, association, or
 5    other legal entity not named as a Party to this action.
 6          2.10 Outside Counsel of Record: attorneys who are not employees of a
 7    party to this Action but are retained to represent or advise a party to this Action and
 8    have appeared in this Action on behalf of that party or are affiliated with a law firm
 9    which has appeared on behalf of that party, and includes support staff.
10          2.11 Party: any party to this Action, including all of its officers, directors,
11    employees, employing agencies, consultants, retained experts, and Outside Counsel
12    of Record (and their support staffs).
13          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14    Discovery Material in this Action.
15          2.13 Professional Vendors: persons or entities that provide litigation
16    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
17    demonstrations, and organizing, storing, or retrieving data in any form or medium)
18    and their employees and subcontractors.
19          2.14 Protected Material: any Disclosure or Discovery Material that is
20    designated as “CONFIDENTIAL.”
21          2.15 Receiving Party: a Party that receives Disclosure or Discovery
22    Material from a Producing Party.
23    3.    SCOPE
24          The protections conferred by this Stipulation and Order cover not only
25    Protected Material (as defined above), but also (1) any information copied or
26    extracted from Protected Material; (2) all copies, excerpts, summaries, or
27    compilations of Protected Material; and (3) any testimony, conversations, or
28    presentations by Parties or their Counsel that might reveal Protected Material.
                                                 4
                                                 Stipulated Protective Order (1:20-CV-00460-NONE-JLT)
     Case 1:20-cv-00460-NONE-JLT Document 20 Filed 07/20/20 Page 5 of 15

 1          Any use of Protected Material at trial shall be governed by the orders of the
 2    trial judge. This Order does not govern the use of Protected Material at trial.
 3    4.    DURATION
 4          Even after final disposition of this litigation, the confidentiality obligations
 5    imposed by this Order shall remain in effect until a Designating Party agrees
 6    otherwise in writing or a court order otherwise directs. Final disposition shall be
 7    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
 8    with or without prejudice; and (2) final judgment herein after the completion and
 9    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
10    including the time limits for filing any motions or applications for extension of time
11    pursuant to applicable law.
12    5.    DESIGNATING PROTECTED MATERIAL
13          5.1    Exercise of Restraint and Care in Designating Material for Protection.
14    Each Party or Non-Party that designates information or items for protection under
15    this Order must take care to limit any such designation to specific material that
16    qualifies under the appropriate standards. The Designating Party must designate for
17    protection only those parts of material, documents, items, or oral or written
18    communications that qualify so that other portions of the material, documents,
19    items, or communications for which protection is not warranted are not swept
20    unjustifiably within the ambit of this Order.
21          Mass, indiscriminate, or routinized designations are prohibited. Designations
22    that are shown to be clearly unjustified or that have been made for an improper
23    purpose (e.g., to unnecessarily encumber the case development process or to
24    impose unnecessary expenses and burdens on other parties) may expose the
25    Designating Party to sanctions.
26          If it comes to a Designating Party’s attention that information or items that it
27    designated for protection do not qualify for protection, that Designating Party must
28    promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                 5
                                                 Stipulated Protective Order (1:20-CV-00460-NONE-JLT)
     Case 1:20-cv-00460-NONE-JLT Document 20 Filed 07/20/20 Page 6 of 15

 1          5.2    Manner and Timing of Designations. Except as otherwise provided in
 2    this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 3    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4    under this Order must be clearly so designated before the material is disclosed or
 5    produced.
 6          Designation in conformity with this Order requires:
 7                 (a) for information in documentary form (e.g., paper or electronic
 8          documents, but excluding transcripts of depositions or other pretrial or trial
 9          proceedings), that the Producing Party affix, at a minimum, the legend
10          “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) to each page
11          that contains protected material. If only a portion or portions of the material
12          on a page qualifies for protection, the Producing Party also must clearly
13          identify the protected portion(s) (e.g., by making appropriate markings in the
14          margins).
15                 A Party or Non-Party that makes original documents available for
16          inspection need not designate them for protection until after the inspecting
17          Party has indicated which documents it would like copied and produced.
18          During the inspection and before the designation, all of the material made
19          available for inspection shall be deemed “CONFIDENTIAL.” After the
20          inspecting Party has identified the documents it wants copied and produced,
21          the Producing Party must determine which documents, or portions thereof,
22          qualify for protection under this Order. Then, before producing the specified
23          documents, the Producing Party must affix the “CONFIDENTIAL legend” to
24          each page that contains Protected Material. If only a portion or portions of
25          the material on a page qualifies for protection, the Producing Party also must
26          clearly identify the protected portion(s) (e.g., by making appropriate
27          markings in the margins).
28    ///
                                                6
                                                 Stipulated Protective Order (1:20-CV-00460-NONE-JLT)
     Case 1:20-cv-00460-NONE-JLT Document 20 Filed 07/20/20 Page 7 of 15

 1                 (b) for testimony given in depositions, that the Designating Party
 2          identify the Disclosure or Discovery Material on the record, before the close
 3          of the deposition, all protected testimony.
 4                 (c) for information produced in some form other than documentary and
 5          for any other tangible items, that the Producing Party affix in a prominent
 6          place on the exterior of the container or containers in which the information
 7          is stored the legend “CONFIDENTIAL.” If only a portion or portions of the
 8          information warrants protection, the Producing Party, to the extent
 9          practicable, shall identify the protected portion(s).
10          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
11    failure to designate qualified information or items does not, standing alone, waive
12    the Designating Party’s right to secure protection under this Order for such
13    material. Upon timely correction of a designation, the Receiving Party must make
14    reasonable efforts to assure that the material is treated in accordance with the
15    provisions of this Order.
16    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
17          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
18    designation of confidentiality at any time that is consistent with the Court’s
19    Scheduling Order.
20          6.2    Meet and Confer. The Challenging Party shall schedule an informal
21    telephonic conference with United States Magistrate Judge Thurston or, if also
22    necessary, initiate the dispute resolution process under Local Rule 251.
23          6.3    The burden of persuasion in any such challenge proceeding shall be on
24    the Designating Party. Frivolous challenges, and those made for an improper
25    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
26    parties) may expose the Challenging Party to sanctions. Unless the Designating
27    Party has waived or withdrawn the confidentiality designation, all parties shall
28    continue to afford the material in question the level of protection to which it is
                                                 7
                                                  Stipulated Protective Order (1:20-CV-00460-NONE-JLT)
     Case 1:20-cv-00460-NONE-JLT Document 20 Filed 07/20/20 Page 8 of 15

 1    entitled under the Producing Party’s designation until the Court rules on the
 2    challenge.
 3    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 4          7.1    Basic Principles. A Receiving Party may use Protected Material that is
 5    disclosed or produced by another Party or by a Non-Party in connection with this
 6    Action only for prosecuting, defending, or attempting to settle this Action. Such
 7    Protected Material may be disclosed only to the categories of persons and under the
 8    conditions described in this Order. When the Action has been terminated, a
 9    Receiving Party must comply with the provisions of Section 13 below (FINAL
10    DISPOSITION).
11          Protected Material must be stored and maintained by a Receiving Party at a
12    location and in a secure manner that ensures that access is limited to the persons
13    authorized under this Order.
14          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
15    otherwise ordered by the Court or permitted in writing by the Designating Party, a
16    Receiving Party may disclose any information or item designated
17    “CONFIDENTIAL” only to:
18                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
19          well as employees of said Outside Counsel of Record to whom it is
20          reasonably necessary to disclose the information for this Action;
21                 (b) the officers, directors, and employees (including House Counsel) of
22          the Receiving Party to whom disclosure is reasonably necessary for this
23          Action;
24                 (c) Experts (as defined in this Order) of the Receiving Party to whom
25          disclosure is reasonably necessary for this Action and who have signed the
26          “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27                 (d) the Court and its personnel;
28                 (e) court reporters and their staff;
                                                 8
                                                  Stipulated Protective Order (1:20-CV-00460-NONE-JLT)
     Case 1:20-cv-00460-NONE-JLT Document 20 Filed 07/20/20 Page 9 of 15

 1                (f) professional jury or trial consultants, mock jurors, and Professional
 2          Vendors to whom disclosure is reasonably necessary for this Action and who
 3          have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 4          A);
 5                (g) the author or recipient of a document containing the information or
 6          a custodian or other person who otherwise possessed or knew the
 7          information;
 8                (h) during their depositions, witnesses, and attorneys for witnesses, in
 9          the Action to whom disclosure is reasonably necessary provided: (1) the
10          deposing party requests that the witness sign the form attached as Exhibit A
11          hereto; and (2) they will not be permitted to keep any confidential
12          information unless they sign the “Acknowledgment and Agreement to Be
13          Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
14          ordered by the Court. Pages of transcribed deposition testimony or exhibits to
15          depositions that reveal Protected Material may be separately bound by the
16          court reporter and may not be disclosed to anyone except as permitted under
17          this Stipulated Protective Order; and
18                (i) any mediator or settlement officer, and their supporting personnel,
19          mutually agreed upon by any of the parties engaged in settlement
20          discussions.
21    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
22          IN OTHER LITIGATION
23          If a Party is served with a subpoena or a court order issued in other litigation
24    that compels disclosure of any information or items designated in this Action as
25    “CONFIDENTIAL,” that Party must:
26                (a) promptly notify in writing the Designating Party. Such notification
27          shall include a copy of the subpoena or court order;
28                (b) promptly notify in writing the party who caused the subpoena or
                                                9
                                                 Stipulated Protective Order (1:20-CV-00460-NONE-JLT)
     Case 1:20-cv-00460-NONE-JLT Document 20 Filed 07/20/20 Page 10 of 15

 1          order to issue in the other litigation that some or all of the material covered
 2          by the subpoena or order is subject to this Protective Order. Such notification
 3          shall include a copy of this Stipulated Protective Order; and
 4                 (c) cooperate with respect to all reasonable procedures sought to be
 5          pursued by the Designating Party whose Protected Material may be affected.
 6          If the Designating Party timely seeks a protective order, the Party served with
 7    the subpoena or court order shall not produce any information designated in this
 8    action as “CONFIDENTIAL” before a determination by the court from which the
 9    subpoena or order issued, unless the Party has obtained the Designating Party’s
10    permission. The Designating Party shall bear the burden and expense of seeking
11    protection in that court of its confidential material and nothing in these provisions
12    should be construed as authorizing or encouraging a Receiving Party in this Action
13    to disobey a lawful directive from another court.
14    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
15          PRODUCED IN THIS LITIGATION
16                 (a) The terms of this Order are applicable to information produced by a
17          Non-Party in this Action and designated as “CONFIDENTIAL.” Such
18          information produced by Non-Parties in connection with this litigation is
19          protected by the remedies and relief provided by this Order. Nothing in these
20          provisions should be construed as prohibiting a Non-Party from seeking
21          additional protections.
22                 (b) In the event that a Party is required, by a valid discovery request, to
23          produce a Non-Party’s confidential information in its possession, and the
24          Party is subject to an agreement with the Non-Party not to produce the Non-
25          Party’s confidential information, then the Party shall:
26                        (1) promptly notify in writing the Requesting Party and the Non-
27                 Party that some or all of the information requested is subject to a
28                 confidentiality agreement with a Non-Party;
                                                10
                                                 Stipulated Protective Order (1:20-CV-00460-NONE-JLT)
     Case 1:20-cv-00460-NONE-JLT Document 20 Filed 07/20/20 Page 11 of 15

 1                        (2) promptly provide the Non-Party with a copy of the
 2                 Stipulated Protective Order in this Action, the relevant discovery
 3                 request(s), and a reasonably specific description of the information
 4                 requested; and
 5                        (3) make the information requested available for inspection by
 6                 the Non-Party, if requested.
 7                 (c) If the Non-Party fails to seek a protective order from this Court
 8          within 14 days of receiving the notice and accompanying information, the
 9          Receiving Party may produce the Non-Party’s confidential information
10          responsive to the discovery request. If the Non-Party timely seeks a
11          protective order, the Receiving Party shall not produce any information in its
12          possession or control that is subject to the confidentiality agreement with the
13          Non-Party before a determination by the Court. Absent a court order to the
14          contrary, the Non-Party shall bear the burden and expense of seeking
15          protection in this Court of its Protected Material.
16    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
18    Protected Material to any person or in any circumstance not authorized under this
19    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
20    writing the Designating Party of the unauthorized disclosures, (b) use its best
21    efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
22    person or persons to whom unauthorized disclosures were made of all the terms of
23    this Order, and (d) request such person or persons to execute the “Acknowledgment
24    and Agreement to Be Bound” that is attached hereto as Exhibit A.
25    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
26          PROTECTED MATERIAL
27          When a Producing Party gives notice to Receiving Parties that certain
28    inadvertently produced material is subject to a claim of privilege or other
                                                  11
                                                   Stipulated Protective Order (1:20-CV-00460-NONE-JLT)
     Case 1:20-cv-00460-NONE-JLT Document 20 Filed 07/20/20 Page 12 of 15

 1    protection, the obligations of the Receiving Parties are those set forth in Federal
 2    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 3    whatever procedure may be established in an e-discovery order that provides for
 4    production without prior privilege review. Pursuant to Federal Rule of Evidence
 5    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
 6    of a communication or information covered by the attorney-client privilege or work
 7    product protection, the parties may incorporate their agreement in the stipulated
 8    protective order submitted to the Court.
 9    12.   MISCELLANEOUS
10          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
11    person to seek its modification by the Court in the future.
12          12.2 Right to Assert Other Objections. By stipulating to the entry of this
13    Protective Order no Party waives any right it otherwise would have to object to
14    disclosing or producing any information or item on any ground not addressed in
15    this Stipulated Protective Order. Similarly, no Party waives any right to object on
16    any ground to use in evidence of any of the material covered by this Protective
17    Order.
18          12.3 Filing Protected Material. A Party that seeks to file under seal any
19    Protected Material must comply with Local Rule 141. Protected Material may only
20    be filed under seal pursuant to a court order authorizing the sealing of the specific
21    Protected Material at issue. If a Party's request to file Protected Material under seal
22    is denied by the Court, then the Receiving Party may file the information in the
23    public record unless otherwise instructed by the Court.
24    13.   FINAL DISPOSITION
25          After the final disposition of this Action, as defined in paragraph 4, within 60
26    days of a written request by the Designating Party, each Receiving Party must
27    return all Protected Material to the Producing Party or destroy such material. As
28    used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                 12
                                                  Stipulated Protective Order (1:20-CV-00460-NONE-JLT)
     Case 1:20-cv-00460-NONE-JLT Document 20 Filed 07/20/20 Page 13 of 15

 1    compilations, summaries, and any other format reproducing or capturing any of the
 2    Protected Material. Whether the Protected Material is returned or destroyed, the
 3    Receiving Party must submit a written certification to the Producing Party (and, if
 4    not the same person or entity, to the Designating Party) by the 60 day deadline that
 5    (1) identifies (by category, where appropriate) all the Protected Material that was
 6    returned or destroyed and (2) affirms that the Receiving Party has not retained any
 7    copies, abstracts, compilations, summaries, or any other format reproducing or
 8    capturing any of the Protected Material. Notwithstanding this provision, Counsel
 9    are entitled to retain an archival copy of all pleadings, motion papers, trial,
10    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
11    and trial exhibits, expert reports, attorney work product, and consultant and expert
12    work product, even if such materials contain Protected Material. Any such archival
13    copies that contain or constitute Protected Material remain subject to this Protective
14    Order as set forth in Section 4 (DURATION).
15    ///
16    ///
17    ///
18

19

20
21

22

23

24

25

26
27

28
                                                 13
                                                  Stipulated Protective Order (1:20-CV-00460-NONE-JLT)
     Case 1:20-cv-00460-NONE-JLT Document 20 Filed 07/20/20 Page 14 of 15

 1    14.      Any violation of this Order may be punished by any and all appropriate
 2    measures including, without limitation, contempt proceedings and/or monetary
 3    sanctions.
 4             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5
      Dated: July 20, 2020                     Respectfully Submitted,
 6
                                               XAVIER BECERRA
 7                                             Attorney General of California
                                               ELIZABETH S. ANGRES
 8                                             Supervising Deputy Attorney General
 9                                             /s/ Iveta Ovsepyan
10
                                               IVETA OVSEPYAN
                                               /s/ Gary Ostrick
11                                             GARY OSTRICK
                                               Deputy Attorneys General
12                                             Attorneys for Defendant Jeffrey A. Burdick
13

14    Dated: July 20, 2020                     CARRILLO LAW FIRM, LLP
15                                             /s/ Laura M. Jimenez
                                               (as authorized on July 10, 2020)
16
                                               LUIS A. CARRILLO
17                                             MICHAEL S. CARRILLO
                                               LAURA M. JIMENEZ
18                                             Attorneys for Plaintiffs
19

20    IT IS SO ORDERED.
21          Dated:   July 20, 2020                       /s/ Jennifer L. Thurston
22                                                UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                14
                                                 Stipulated Protective Order (1:20-CV-00460-NONE-JLT)
     Case 1:20-cv-00460-NONE-JLT Document 20 Filed 07/20/20 Page 15 of 15

 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I, _____________________________ [print or type full name], of
 4    _________________ [print or type full address], declare under penalty of perjury
 5    that I have read in its entirety and understand the Stipulated Protective Order that
 6    was issued by the United States District Court for the Eastern District of California
 7    on _________________ [date] in the case of Karina Urbina, et al. v. Jeffrey A.
 8    Burdick, et al., Eastern District of California Case No. 1:20-CV-00460-NONE-JLT.
 9    I agree to comply with and to be bound by all the terms of this Stipulated Protective
10    Order and I understand and acknowledge that failure to so comply could expose me
11    to sanctions and punishment in the nature of contempt. I solemnly promise that I
12    will not disclose in any manner any information or item that is subject to this
13    Stipulated Protective Order to any person or entity except in strict compliance with
14    the provisions of this Order.
15          I further agree to submit to the jurisdiction of the United States District Court
16    for the Eastern District of California for the purpose of enforcing the terms of this
17    Stipulated Protective Order, even if such enforcement proceedings occur after
18    termination of this action. I hereby appoint __________________________ [print
19    or type full name] of _______________________________________ [print or type
20    full address and telephone number] as my California agent for service of process in
21    connection with this action or any proceedings related to enforcement of this
22    Stipulated Protective Order.
23    Date: ______________________________________
24    City and State where sworn and signed: _________________________________
25    Printed name: _______________________________
26    Signature: __________________________________
27

28
                                                15
                                                 Stipulated Protective Order (1:20-CV-00460-NONE-JLT)
